—In an action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Nassau County (Burke, J.), dated November 27, 1984, which denied their motion for leave to conduct an examination before trial and physical examination of the plaintiff Roy Davis after the filing of a note of issue.
Order affirmed, with costs.
Under all of the circumstances presented, Special Term did not err or abuse its discretion in denying defendants’ motion. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.